MORRIS, Judge.
A “party claiming a right-of-way by prescription has the burden of proving the several elements essential to its acquisition.” Williams v. Foreman, 238 N.C. 301, 77 S.E. 2d 499 (1953). As to the requirements for acquisition of easements by prescription, see generally Webster, Real Estate Law in North Carolina, §§ 285-291. 3 Strong, N. C. Index 2d, Easements, § 4.
Of those requirements, the following are well settled:
(1) A claimant must show an adverse or hostile use. Weaver v. Pitts, 191 N.C. 747, 133 S.E. 2 (1926). A mere permissive use of a way over another’s land, however long it may be continued cannot ripen into an easement by prescription, and a permissive use is presumed until the contrary is made to appear. Nicholas v. Furniture Co., 248 N.C. 462, 103 S.E. 2d 837 (1958). To show that the use is hostile rather than permissive, it is not necessary to show there was a heated controversy, or a manifestation of ill will, or that the claimant was in any sense an enemy of the owner of the servient estate. A hostile use is simply of such nature and exercised under such circumstances as to manifest and give notice that the use is being made under a claim of right. Dulin v. Faires, 266 N.C. 257, 145 S.E. 2d 873 (1965).
(2) The adverse or hostile use of land must be open and notorious. The use must be of such character that the true owner may have notice of the claim, and this may be proven by circumstances as well as by direct evidence. Dulin v. Faires, supra. Snowden v. Bell, 159 N.C. 497, 75 S.E. 721 (1912).
(3) The adverse use of the land must be continuous and uninterrupted for a period of twenty years. Chesson v. Jordan, 224 N.C. 289, 29 S.E. 2d 906 (1944).
*290(4) An easement by prescription niust have boundaries sufficiently definite to be located with reasonable certainty. Fremont v. Baker, 236 N.C. 253, 72 S.E. 2d 666 (1952).
With these principles in mind we examine plaintiffs’ contention that their evidence was sufficient to withstand defendants’ motion for judgment notwithstanding the verdict. Upon motion for judgment non obstante veredicto, under G.S. 1A-1, Rule 50(b) (1), all the evidence which supports plaintiffs’ claim must be taken as true and considered in the light most favorable to plaintiffs, giving them the benefit of every reasonable inference which may legitimately be drawn therefrom, with contradictions, conflicts and inconsistencies being resolved in plaintiffs’ favor. Horton v. Insurance Co., 9 N.C. App. 140, 175 S.E. 2d 725 (1970), cert. denied, 277 N.C. 251 (1970). Taking plaintiffs’ evidence in this light, we are constrained to affirm the trial court’s action. Plaintiffs’ proof simply falls short of showing the requisite “hostility” or “adverseness” for an easement by prescription.
The following was stated by the Supreme Court of North Carolina, per Justice Ervin, and is equally applicable to the evidence in the case sub judice:
“The evidence does not suffice to show that the use of the roadway by the plaintiff and her tenants was accompanied by circumstances giving it an adverse character and rebutting the presumption that it was permissive. The circumstance that the owners of the soil did not object to the use of the way harmonizes with the theory that they permitted the use of the way. There is, moreover, no inconsistency between the circumstance that the plaintiff and her tenants used the way without asking the owners of the soil for permission to do so, and the conclusion that the plaintiff and her tenants used the way with the implied consent of the owners of the soil. When all is said, the assertion that the plaintiff and her tenants used the way without asking the permission of the1 owners of the soil is tantamount to the assertion that the plaintiff and her tenants used the way in silence. Neither law nor logic can confer upon a silent use a greater probative value than that inherent-in a mere use.” Henry. v. Farlow, 238 N.C. 542, 544, 78 S.E. 2d 244 (1953).
*291Plaintiffs have failed to rebut the presumption that use of the driveway by them and their mother was permissive and this assignment of error is overruled.
Plaintiffs’ other assignments of error have been carefully examined and are equally without merit. For the reasons stated above the judgment of the trial court in favor of defendants must be affirmed.
Affirmed.
Judges Campbell and Parker concur.